DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. Applicant argues the following:
a.) That Jun teaches particles for use in LCD devices that have a tendency to be thicker than SPD / PDLC devices as disclosed by Relot (and the claimed invention), and would therefore, be unfit for use in combination.
b.) That Mori does not disclose the resin film or polymer film used in a bent state.
c.) Relot, Mori and Jun fail to make any recognition of the effects of the present invention described in Applicant's arguments pages 8-9, which are derived from the subject matter of claim 1.
Regarding a.), although Jun teaches particles used in LCD devices, Jun discloses particles containing spherical shapes with diameters, CV values, and K values within the claimed range of claim 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the spherical particles of Jun to be used in the SPD / PDLC device of Relot, as they comprise analogous display arts that use very similar optical and structural elements for construction and operation, particularly regarding light control layers and elements located therein, for the benefits disclosed in the previous rejection.
Regarding b.), contra Applicant’s arguments, Mori discloses the light control laminate used in window pane/rearview mirror/sunroof of a car, which each comprise curved surfaces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the light control laminate of Relot for use as disclosed by Mori, for the motivations disclosed in the previous rejection.
Regarding c.), in response to applicant's argument that Relot, Mori and Jun fail to make any recognition of the effects of the present invention described in Applicant's arguments pages 8-9, which are derived from the subject matter of claim 1, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s arguments with respect to claim(s) 1, regarding the newly added limitation “the visible light transmittance of each of the first transparent base material and second transparent base material being 75% or more” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Relot et al. (US 2015/0138489) in view of Nagashima et al. (US 2013/0324389), and in further view of Jun et al. (US 2007/0252112), and in further view of Mori et al. (US 2013/0033741).
Regarding claim 1, Relot discloses a light control laminate (see figure 1, for instance), comprising: a first transparent base material (2); a second transparent base material (1); and a light control layer (5) arranged between the first transparent base material (5) and the second transparent base material (4), the light control layer containing plural resin spacers having a spherical shape (6, [0115]), and the light control laminate being a Suspended Particle Device (SPD) system light control laminate or a Polymer Dispersed Liquid Crystal (PDLC) system light control laminate ([0115]). However, Mori does not expressly disclose wherein the visible light transmittance of each of the first transparent base material and second transparent base material being 75% or more, plural resin spacers, the 10% K value of the resin spacers being 10000 N/mm2 or less, the average particle diameter of the resin spacers being 8 µm or more and 50 µm or less, the CV value of the particle diameter of the resin spacers being 2.0% or more, or the light control laminate having a curved surface portion.
Nagashima discloses a transparent substrates for use in displays ([0001]), wherein the visible light transmittance of each of the first transparent base material and second transparent base material being 75% or more (see Table 2, Vave (%) values for examples 13, 14, 15, 17, 18, for instance, with values of T > 87.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent substrates of Nagashima as the first and second transparent substrates of Relot. The motivation for doing so would have been to maximize the transmittance of the light through the device, while improving the manufacturing quality, as taught by Nagashima ([0065]). 
Jun discloses a light control laminate (see paragraph [0008], for instance), including plural resin spacers (‘resin particles’, [0008]) within the light control layer (‘spacer for LCD’; [0008]), the 10% K value of the resin spacers being 10000 N/mm2 or less (‘(10% K value) of 250 to 700 kgf/mm2’; [0008], which is a range of 2451.7 – 6864.7 N/mm2), the average particle diameter of the resin spacers being 8 µm or more and 50 µm or less ([0045]), wherein the resin spacers have a spherical shape and the CV value of the particle diameter of the resin spacer is 2.0% or more (see Jun paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resin spacer material and 10% K value of Jun in the device of Relot. The motivation for doing so would have been to use a conventional spacer material to contribute toward simple device structure and manufacturing process, while being able to readily control a gap between electrodes facing each other in the light control layer and to avoid degradation of contact area of the spacers, as taught by Jun ([0008]; [0046]).
Mori discloses a light control laminate (see figure 2A, for instance), wherein the light control laminate having a curved surface portion (since the light control laminate of Mori is used for the purpose of “a window pane/rearview mirror/sunroof of a car, glasses, a sunglass, a sun visor, an imaging device, and the like,” the light control laminate of Mori is used on elements having curved surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control laminate on a curved surface as Mori in the device of Jun in the device of Relot. The motivation for doing so would have been to use the light control laminate for a variety of purposes as appropriated by the used, as taught by Mori ([0100]).
Regarding claim 3, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control layer further contains a binder ([0013]) and a liquid crystal material dispersed in the binder ([0013]).
Regarding claim 4, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control layer (5) further contains a resin matrix and a light control suspension dispersed in the resin matrix ([0013]).
Regarding claim 16, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein the light control laminate is the Suspended Particle Device (SPD) system light control laminate (see Mori Abstract).
Regarding claim 17, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein at least one of material for the first transparent base material and material for second transparent base material is glass (Relot [0013]), and each of the first transparent base material and second transparent base material has a bent shape or a curved shape (see rejection of claim 1, above).
Regarding claim 18, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 1, wherein each of material for the first transparent base material and material for second transparent base material is glass (Relot [0013]), and each of the first transparent base material and second transparent base material has a bent shape or a curved shape (see rejection of claim 1, above).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Relot in view of Nagashima, and in further view of Jun, and in further view of Mori, and in further view of Nakamura (US 2009/0009863).
Regarding claim 12, Relot in view of Nagashima, and in further view of Jun and in view of Mori discloses the light control laminate according to claim 3. However, Relot in view of Nagashima, and in further view of Jun and in view of Mori does not expressly disclose wherein the binder is crosslinked with a crosslinking agent.
Nakamura discloses a light control laminate, including a binder (‘resin’, [0265]), wherein the binder is crosslinked with a crosslinking agent ([0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crosslink the binder as Nakamura in the device of Mori. The motivation for doing so would have been to cure the resin binder in order to solidify the structure of the light control layer, as taught by Nakamura ([0263]).
Regarding claim 13, Relot in view of Nagashima, and in further view of Jun and in view of Mori discloses the light control laminate according to claim 4. However, Relot in view of Nagashima, and in further view of Jun and in view of Mori does not expressly disclose wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent.
Nakamura discloses a light control laminate, including a resin matrix (‘resin’, [0265]), wherein the resin matrix comprises a coloration inhibitor, an oxidation inhibitor, and an adhesion imparting agent ([0265]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additive elements of Nakamura in the resin matrix of Mori. The motivation for doing so would have been to obtain optimal visual and structural characteristics, as taught by Nakamura ([0265]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Relot in view of Nagashima, and in further view of Jun, and in further view of Mori, and in further view of Brill et al. (US 2012/0241664).
Regarding claim 14, Relot in view of Nagashima, and in further view of Jun and in further view of Mori discloses the light control laminate according to claim 4. However, Relot in view of Nagashima, and in further view of Jun and in further view of Mori does not expressly disclose wherein the light control suspension contains a dispersion medium and light control particles dispersed in the dispersion medium, the dispersion medium comprising a (meth)acrylic acid ester oligomer having a fluoro group or a hydroxyl group.
Brill discloses a light control laminate ([0093]), wherein the light control suspension contains a dispersion medium and light control particles dispersed in the dispersion medium, the dispersion medium comprising a (meth)acrylic acid ester oligomer having a fluoro group or a hydroxyl group ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control suspension dispersion medium material of Brill in the light control film of Relot. The motivation for doing so would have been to obtain distinctly better thermal cycling stability in the device, as taught by Brill ([0094]).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable Relot in view of Nagashima, and in further view of Jun, and in further view of Mori, and in further view of Brill, and in further view of Ozyilmaz et al. (US 2016/0259224).
Regarding claim 15, Relot in view of Nagashima, and in further view of Jun and in further view of Mori, and in further view of Brill discloses the light control laminate according to claim 14. However, Relot in view of Nagashima, and in further view of Jun and in further view of Mori, and in further view of Brill does not expressly disclose wherein the light control particles comprise at least two selected from the group consisting of a polyiodide, a carbon-based material, a metallic material, and an inorganic compound material.
Ozyilmaz discloses a light control laminate (see figure 2, for instance), wherein the light control particles (203) comprise at least two selected from the group consisting of a polyiodide, a carbon-based material, a metallic material, and an inorganic compound material ([0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light control particles material of Ozyilmaz in the light control film of Relot. The motivation for doing so would have been to allow the device to increase durability through increased resistance to external impurities, as taught by Ozyilmaz ([0003]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/9/2022